Order filed July 6, 2021




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00127-CV
                                  ____________

                           JEAN JABBOUR, Appellant

                                       V.

           LISA ANN CAMPANA AND ALL OCCUPANTS, Appellee


                  On Appeal from the Co Civil Ct at Law No 3
                            Harris County, Texas
                       Trial Court Cause No. 1130766

                                  ORDER

      Appellant’s brief was due May 10, 2021. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 5, 2021,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                     PER CURIAM



Panel Consists of Chief Justice Christopher, Justices Zimmerer and Hassan.